FILED
                            NOT FOR PUBLICATION
                                                                              AUG 18 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: USA COMMERCIAL                            No.   18-17435
MORTGAGE COMPANY,
                                                 D.C. No.
          Debtor,                                2:07-cv-00892-RCJ-GWF
______________________________

INDIVIDUAL DIRECT LENDERS; LLC                   MEMORANDUM*
PLAINTIFFS,

              Plaintiffs-Appellees,

 v.

DAVID BLATT,

              Defendant-Appellant,

 and

COMPASS PARTNERS, LLC;
COMPASS USA SPE, LLC,

              Defendants.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              Submitted May 5, 2020**
                                Seattle, Washington

Before: TASHIMA, W. FLETCHER, and RAWLINSON, Circuit Judges.

      David Blatt (Blatt) appeals an order from the district court denying a motion

to vacate a judgment. Because the district court did not evaluate factors relevant to

a decision on vacatur, we consider de novo whether the undisputed facts support

the district court’s ruling. See Andrews v. King, 398 F.3d 1113, 1118 n.6 (9th Cir.

2005), as amended. Reviewing de novo, we affirm.

      To evaluate the appropriateness of vacatur, courts may consider: (1) “the

consequences and attendant hardships of dismissal or refusal to dismiss;” (2) “the

competing values of the finality of judgment, and right to relitigation of

unreviewed disputes;” (3) “the motives of the party whose voluntary action mooted

the case;” and (4) the public interest against allowing a losing party to “buy and

bury” an unfavorable decision. American Games, Inc. v. Trade Prods., Inc., 142

F.3d 1164, 1168, 1170 (9th Cir. 1998) (citation omitted).

      The equities in this case weigh against vacatur. There was no impediment to

dismissal of the case, as no party would be harmed by dismissal. The motive



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
of the person seeking to vacate the judgment was well-known: the movant did not

want this judgment against him to remain part of the public record. There were no

unresolved issues, and the public policy interest in disallowing parties to “buy and

bury” a jury verdict weighed in favor of denying vacatur. On balance, therefore,

we are not inclined to conclude that the district court erred in denying the motion

for vacatur. See U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 27

(1994) (“To allow a party . . . to employ the secondary remedy of vacatur as a

refined form of collateral attack on the judgment would-quite apart from any

considerations of fairness to the parties-disturb the orderly operation of the federal

judicial system.”).

      AFFIRMED.




                                           3